Citation Nr: 1438312	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  07-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for the residuals of a left knee injury with traumatic arthritis and painful extension, rated 10 percent disabling.

2.  Entitlement to a higher initial disability evaluation for limitation of flexion, left knee, rated as noncompensable prior to March 19, 2007, and rated 10 percent disabling thereafter.

(The issue of entitlement to a clothing allowance is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 decision of the Montgomery, Alabama, Regional Office (RO), granting service connection for a left knee disability.

The Board previously remanded this appeal in January 1999 and July 2010.  Unfortunately, the Veteran's claims folder was apparently mislaid after the January 1999 remand of the appeal.  However, the claims folder was rebuilt and many, if not all, of relevant VA determinations, treatment records, and submissions from the Veteran are of record.  Under similar circumstances, the Court has held that the Board can rely on facts as stated in VA determinations, adjudications and memorandums because the application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that the VA accurately recorded the facts as they then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold otherwise would require this Court to presume that [VA] in its prior decision on the claim did not properly discharge its official duties." Id.  

In a December 2012 decision, the Board, in pertinent part, denied the Veteran's claim for a rating in excess of 10 percent for left knee limitation of motion.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, pursuant to a Joint Motion for Remand, the Court vacated and remanded those parts of the Board's December 2012 decision that denied entitlement to a rating in excess of 10 percent for left knee limitation of motion for compliance with the instructions in the joint motion.  The joint motion noted that the appeal included the rating assigned for limitation of left knee flexion as well as for residuals of left knee injury with traumatic arthritis and painful extension.  The issues have been recharacterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion found that remand of the Veteran's claim was necessary in order to obtain a medical opinion that complies with the Board's January 1999 and July 2010 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Update the claim file VA treatment records since March 2014.

2.  Afford the Veteran a VA examination from an appropriate examiner for the purpose of determining the severity of his service-connected left knee disability.  The RO must send the claim file to the examiner for review, and the clinician must indicate that the claims file was reviewed. 

The examiner must perform full range of motion studies of the left knee and comment on the functional limitations of the service-connected left knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination or when the left knee is used repeatedly over a period of time, such as an eight-hour work day.  Any additional functional limitation should be expressed as limitation of motion of the left knee in degrees. 

The examiner must also note whether or the extent to which there is any instability, crepitus, or swelling of the left knee upon physical examination. 

The examiner must note whether the Veteran has any evidence of dislocated semilunar cartilage of the left knee, and whether he experiences frequent episodes of locking, pain, or effusion into the joint.

The examiner must also provide an opinion, based on history related by the Veteran and a review of the claims file from September 1994 forward, as to whether the Veteran experienced a significantly greater or lesser degree of disability with respect to his left knee, than what is currently present. 

The examiner must also provide findings as to the nature and extent of the impact of the Veteran's left knee disability on his social and occupational functioning and day-to-day activities. 

The examiner is to provide a complete rationale for his or her findings, based on his or her clinical experience, medical expertise, and established medical principles, which must be set forth in a legible report.

3.  In the interest of avoiding future remand, the RO/AMC must then review the examination report to ensure that all of the above questions have been clearly and completely answered, with a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  The Board emphasizes the importance of reviewing the examination report to ensure compliance to avoid further remand.

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



